Citation Nr: 1637794	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-03 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, and depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from June 1965 to February 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed acquired psychiatric disorder is etiologically related to service.

2.  The Veteran has no service-connected disabilities and is not in receipt of VA compensation benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and government treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided a VA psychiatric examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's representative asserted that the VA examination was not adequate as all of the Veteran's PTSD symptoms were not definitively addressed.   The June 2013 VA examination and opinion are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiner, a psychiatrist, reviewed the claims folder in conjunction with examining the Veteran and considered the nature of the Veteran's acquired psychiatric disorder.  Clear rationale was provided for the conclusions reached.  As such, an additional VA medical opinion is not necessary to decide the service connection claim.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i)(C).

A VA examination or opinion was not provided, nor was it required, concerning the TDIU claim, because there are no service-connected disabilities for minimum eligibility.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in February 2014.

In November 2012, the Veteran filed his claim.  He asserted that his acquired psychiatric disorder was due to his active service.  He reported that he developed PTSD in March 2006 due to the trauma of serving in Vietnam.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for an acquired psychiatric disorder.  In June 1965 and February 1969, he had normal psychiatric examinations. 

The first evidence of an acquired psychiatric disorder is not until 2006, almost four decades after his separation from service.  His treatment records show he has a current diagnosis of schizoaffective disorder, bipolar type.  However, treatment records do not document any complaints related to his naval service.

The Veteran was afforded a VA examination in June 2013.  He reported that he had no psychiatric treatment prior to or during his naval service.  He reported he attended a single psychiatric appointment when he was approximately 35 years old, approximately 1980, but did not seek further treatment.  He reported he was incarcerated in 1987.  He reported that for the past ten to fifteen years, he received psychiatric treatment.  He reported he was depressed due to his imprisonment.  The examiner noted that the Veteran reported combat experiences, and found that his reported stressors of being in Vietnam were sufficient to qualify as a stressor under the fear of hostile military or terrorist activity regulations.  However, after examining the Veteran, the examiner concluded that the Veteran did not meet the criteria for PTSD, specifically concluding that the Veteran did not fulfil Criterion C.  The examiner noted that the Veteran had a depressed mood, which appeared to be secondary to his incarceration.

The Veteran has not submitted any medical evidence supporting his contention that his acquired psychiatric disorder is due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  Unfortunately, the June 2013 VA examiner reported that the Veteran did not meet the criteria for PTSD.  The VA examiner also reported that the Veteran's depression appeared to be secondary to his incarceration.  

As such, the Board finds great probative value in the VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his contentions that he had PTSD due to combat experiences.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Based upon the evidence of record, the Board finds that the evidence fails to support a diagnosis of PTSD at any time during the appeal period  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  After interviewing and examining the Veteran and reviewing the clinical record, the VA examiner explicitly concluded that the diagnostic criteria to support a PTSD diagnosis had not been met as his reported symptoms were subthreshold.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for his opinion.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Without a diagnosis of PTSD, the Veteran fails to meet the requirements of service connection set out under 38 C.F.R. § 3.304(f).  Service connection for PTSD is denied.

There is likewise no evidence that an acquired psychiatric disorder, to include schizoaffective disorder or depressive disorder, had its onset in service or within a year of service discharge or is otherwise etiologically related to service.  The record contains no evidence of any mental health symptoms in service, at discharge, and after his separation from service until almost forty years later.  There is also no competent medical opinion of record which even suggests that the Veteran's psychiatric disorder might be the result of his military service.  To the contrary, as stated, the VA examiner indicated that the Veteran's mental health symptoms appeared to be secondary to his incarceration.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of an acquired psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with a psychiatric disorder.  Therefore, while the Veteran disagrees with the conclusion that his acquired psychiatric disorder neither began during, nor was otherwise caused by, his naval service, he is not considered competent (meaning medical qualified) to address the etiology of his acquired psychiatric disorder.  As such, his opinion is insufficient to provide the requisite nexus. 

Moreover, while the Veteran would be considered competent to report symptoms he experienced in or around his service, he has not done so, and the STRs do not show such complaints.  In addition, his current mental health treatment records contain no evidence of any complaints related to his naval service.  He only has asserted that he has PTSD due to trauma in Vietnam and provided no specific details or events.  Finally, while he reported having combat experiences to the VA examiner, the examiner acknowledged such reports but found that for other reasons the criteria for PTSD had not been met.

Accordingly, the criteria for service connection have not been met for an acquired psychiatric disorder.  That is, the evidence does not show that an acquired psychiatric disorder was diagnosed in service or within one year of service and the weight of the evidence is against a finding that an acquired psychiatric disorder has existed continuously since service.  Therefore, the claim is denied. 

TDIU

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

In this case, the Veteran does not have any service-connected disabilities.  For this reason, he does not meet the percentage rating standards for TDIU at 38 C.F.R. § 4.16 (a), and no consideration to such benefits are available under 38 C.F.R. § 4.16 (b).  As there is no service-connected disability, there is no legal basis upon which to consider the claim for TDIU.

Accordingly, the claim is without legal merit, and is therefore denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

TDIU is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


